Ludeling, C. J.
The plaintiff alleges that he purchased from one Ratier, the former ward of the defendant, whatever balance might be due by the defendant to said ward. He alleges, further, that in the rendition of his account to his ward the defendant acknowledged an indebtedness to him, which was satisfied by money, by notes which said defendant held against his said ward, and by notes on which he was bound as security for his said ward; that one of these last-named notes, for *635$833 33, was declared by a court of competent jurisdiction to be without consideration, and that for the amount of said notes the said defendant is still indebted to the said ward, or to petitioner, his vendee.
There was judgment of nonsuit, and plaintiff has appealed.
It appears from the record that subsequent to the judgment in favor of Eatier and Duperier on the note for $833 33, Eatier sued his former ■tutor for matters connected with his tutorship, and there was judgment in reconvention against Eatier for $120. It may be that by not claiming in that suit the sum now claimed in this suit, he is estopped from suing on it afterward. The pleadings have been negligently made, and we think the ends of justice will be subserved by affirming the judgment of nonsuit.
It is therefore ordered that the judgment appealed from bo affirmed with costs.